         Case
          Case1:18-cr-00448-VM
               1:18-cr-00448-VM Document
                                 Document69-1 Filed04/15/20
                                          71 Filed  04/14/20 Page
                                                              Page11ofof33



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------                     X
                                                          :
  UNITED STATES OF AMERICA                                :     FINAL ORDER OF FORFEITURE
                                                          :
                   -v.-                                   :     S1 18 Cr. 448 (VM)
                                                          :
  DION GREGORY,                                           :
                                                          :
                          Defendant.                      :
                                                          :
  ------------------------------------                    X
               WHEREAS, on or about August 2, 2019, this Court entered a Consent Preliminary

Order of Forfeiture as to Specific Property/Money Judgment (the “Order of Forfeiture”) (D.E. 66),

which ordered the forfeiture to the United States of all right, title and interest of DION GREGORY

(the “Defendant”) in $7,800.00 in cash seized from the Defendant on or about April 2, 2018 (the

“Specific Property”);


               WHEREAS, the Order of Forfeiture directed the United States to publish, for at

least thirty (30) consecutive days, notice of the Order of Forfeiture, notice of the United States=

intent to dispose of the Specific Property, and the requirement that any person asserting a legal

interest in the Specific Property must file a petition with the Court in accordance with the

requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The Order of Forfeiture

further stated that the United States could, to the extent practicable, provide direct written notice

to any person known to have an alleged interest in the Specific Property and as a substitute for

published notice as to those persons so notified;

               WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require
         Case
          Case1:18-cr-00448-VM
               1:18-cr-00448-VM Document
                                 Document69-1 Filed04/15/20
                                          71 Filed  04/14/20 Page
                                                              Page22ofof33



publication of a notice of forfeiture and of the Government’s intent to dispose of the Specific

Property before the United States can have clear title to the Specific Property;

               WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Specific Property was posted on an official government internet site (www.forfeiture.gov)

beginning on August 9, 2019, for thirty (30) consecutive days, through September 7, 2019,

pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims

and Asset Forfeiture Actions and proof of such publication was filed with the Clerk of the Court

on April 14, 2020 (D.E. 68);

               WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the Specific Property have been

filed;

               WHEREAS, the Defendant is the only person and/or entity known by the

Government to have a potential interest in the Specific Property; and

               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest

the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2);

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.      All right, title and interest in the Specific Property is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.

               2.      Pursuant to Title 21, United States Code, Section 853(n)(7) the United

States of America shall and is hereby deemed to have clear title to the Specific Property.



                                                  2
         Case
          Case1:18-cr-00448-VM
               1:18-cr-00448-VM Document
                                 Document69-1 Filed04/15/20
                                          71 Filed  04/14/20 Page
                                                              Page33ofof33



              3.     The United States Marshals Service (or its designee) shall take possession

of the Specific Property and dispose of the same according to law, in accordance with Title 21,

United States Code, Section 853(h).

              4.     The Clerk of the Court shall forward four certified copies of this Final Order

of Forfeiture to Assistant United States Attorney Alexander J. Wilson, Co-Chief, Money

Laundering and Transnational Criminal Enterprises       Unit, United States Attorney’s Office,

Southern District of New York, One St. Andrew’s Plaza, New York, New York 10007.

Dated: New York, New York
       ____________, 2020

                                                    SO ORDERED:



                                                    ____________________________________
                                                    HONORABLE VICTOR MARRERO
                                                    UNITED STATES DISTRICT JUDGE




                                               3
